Citation Nr: 1218301	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-28 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of left nephrectomy, to include as secondary to residuals of shrapnel fragment wound to the abdomen and post-operative laparotomy scar (originally claimed as loss of left kidney). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  In pertinent part of that rating decision, the RO denied the benefits sought on appeal. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Viewed in the light most favorable to the Veteran, the competent evidence of record links the Veteran's residuals of left nephrectomy to his inservice shrapnel fragment wound to the abdomen and exploratory laparotomy. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a left nephrectomy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the full benefit requested for service connection is being granted in this decision, any lapse in duties to notify or assist has not prejudiced the Veteran's claim.  

2.  Service Connection 

The Veteran seeks entitlement to service connection for residuals of left nephrectomy associated with shrapnel fragment wound to the abdomen.  He asserts that residuals from a shrapnel fragment injury to the abdomen in June 1969 ultimately led to the surgical removal of his left kidney in 1983. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for residuals of the left nephrectomy associated with an inservice shrapnel fragment wound to his abdomen and exploratory laparotomy.  The Veteran's service treatment records show that he sustained a shrapnel wound to the right lower quadrant of the abdominal wall in June 1969, and he subsequently underwent an exploratory laparotomy.  He was hospitalized for at least 27 days following the surgical repair for multiple small bowel perforations and anterior abdominal perforations.  

The record also shows that the Veteran underwent a left nephrectomy in 1983.  Although the actual records from the surgery are unavailable, the record does contain private medical statements from the Veteran's treating physicians that indicate he underwent the left nephrectomy because of objective findings of marked left hydronephrosis and a nonfunctioning kidney.  See private medical statements dated in March 2008 and February 2012.  The report of an April 2005 CT scan of the abdomen confirms the Veteran's condition status post left nephrectomy.  

The question for consideration on appeal is whether the evidence of record is at least in equipoise as to whether the residuals of left nephrectomy are the result of an inservice shrapnel fragment wound to the abdomen.  Here, the weight of the evidence is in support of the Veteran's claim.

The Veteran's service treatment records do not show any complaints, treatment or diagnosis for any kidney problems.  There was no indication of left kidney involvement associated with the inservice shrapnel fragment wound to the abdomen and exploratory laparotomy in any of the service treatment records.  A July 1969 service hospital discharge summary following treatment for residuals of shrapnel fragment would shows that the Veteran's "mid-line abdominal wound and the wound of the right lower quadrant healed without incident.  At the present time the [Veteran] is four weeks postoperative from his exploratory laparotomy.  His wounds are now well healed."  

The report of a March 1970 examination prior to separation shows the Veteran received an essentially normal physical examination, except for an abnormal skin evaluation.   At that time, the chest x-ray was normal.  The Veteran denied any history of medical problems on the associated report of medical history.  A contemporary March 1970 notation in the Veteran's service treatment records, however, shows that none of the records associated with the Veteran's treatment while he was hospitalized in Guam were available at the time of his separation evaluation. 

Post-service VA examination reports dated in March 1971 and June 1971 do not show any evidence of kidney problems during evaluation of the Veteran's residuals of shrapnel fragment wound to the abdomen and exploratory laparotomy.  Radiologic reports at that time revealed normal upper and lower gastrointestinal (GI) tracts.  None the available post-service records reflects any kidney problems until January 1983, when the Veteran underwent a left nephrectomy due to findings of marked left hydronephrosis and a nonfunctioning kidney.  

The post-service records show that the Veteran first started seeking VA treatment for residuals of left nephrectomy in 2004, where he reported a history of left nephrectomy in 1984 secondary to kidney stone infection.  Subsequent 2005 VA CT scan and x-ray reports reveal that the Veteran continues to have postsurgical changes and shrapnel metal in the left renal fossa and shrapnel metal in the lower right psoas muscle. 

In September 2008, the RO sought a VA medical opinion on the question of whether the Veteran's residuals of a left nephrectomy were associated with his inservice shrapnel fragment wound and exploratory laparotomy.  The VA medical opinion report shows that the VA examiner concluded that the Veteran's left nephrectomy was not related to his inservice shrapnel fragment wound or secondary to his service-connected residuals of shrapnel fragment wound.  In support of his medical conclusion, the VA examiner noted that a review of a July 2006 VA renal/hypertension consultation report and other electronic medical records showed that the Veteran had reported that about 22 years ago when he had undergone a procedure to remove a kidney stone, he was discovered to have an obstruction and pyonephrosis, which ultimately resulted in the removal of the left kidney.  

Subsequently, the Veteran has asserted that he unintentionally misstated his medical history to his VA medical providers in 2004 and 2006.  The Veteran stated that he had spent the previous 25 years believing that his left nephrectomy was the result of kidney stones, until more recent VA diagnostic imagining reports showed the Veteran still had shrapnel metal in his body located within close proximity to where his left kidney would have been.  The Veteran further reported that his understanding of the etiology of the obstruction leading to the left nephrectomy changed after he reviewed a 1989 correspondence from his primary care provider (Dr. L. J. L.) to his private insurance company.  Specifically, in that 1989 correspondence, Dr. L. attributed the left nephrectomy to the Veteran's combat wound.  Essentially, the Veteran contends that he unknowingly offered an inaccurate report of his medical history to his VA medical providers, which was subsequently adopted by the September 2008 VA examiner and served as the basis for the RO's denial of his claim. 

The Board notes that in the September 2008 rating decision the RO denied the Veteran's claim for service connection for loss of a left kidney, because there was no evidence that the left nephrectomy was related to the inservice shrapnel fragment wound.  The RO's denial was based in large part on the finding contained in the September 2008 VA medical opinion report that incorporated the Veteran's previously reported history of left nephrectomy resulting from kidney stone infection.  Beyond the Veteran's previous reports of what he believed to be the etiology of his left nephrectomy, there is no other indication in the medical records that shows the Veteran's left nephrectomy is not associated with his inservice shrapnel fragment wound and exploratory laparotomy.  In short, a basis for the RO denial has been the Veteran's report of his inaccurate belief that the kidney problem stemmed from the kidney stone infection.  

Now on file and weighing against the RO's decision to deny service connection, are the Veteran's current assertions (averring he unintentionally misstated his medical history to his VA medical providers), and three medical statements from two of the Veteran's treating physicians indicating that the Veteran's left nephrectomy is related to the inservice shrapnel fragment wound.  

The first statement comes from the July 1989 correspondence from Dr. L. to a representative of Insurance Company.  In the statement, Dr. L. stated that he had been treating the Veteran since November 1984 to include for "a history of nephrectomy as a result of a war wound."  The Board finds it highly persuasive that this correspondence was dated shortly following the actual 1983 left nephrectomy and comes several decades before the Veteran even initiated his current claim for service connection. 

The next two private medical statements come from the Veteran's treating private surgeon, Dr. S. A. K., who performed the Veteran's left nephrectomy in January 1983.  In a March 2008 statement, Dr. K. stated that he first evaluated the Veteran in 1983 for back pain and severe hydronephrosis.  He also noted the Veteran's inservice history of a gunshot injury and exploratory laparotomy.  Dr. K. stated that "I had no doubt at the time of his nephrectomy, which was performed on January 21, 1983, that the damage to his kidney was secondary to his gunshot injury and the shrapnel associated with it."  

In a subsequent February 2012 statement, Dr. K. clarified that 1983 surgery was performed because of a condition resulting from a longstanding obstruction, and not to remove a kidney stone.  He stated that given the severity of the marked left hydronephrosis with complete loss of kidney function demonstrated a longstanding obstruction.  Dr. K. stated that without any hard data from those years, he was "uncertain as the etiology of the obstruction."  However, Dr. K. concluded that "it would seem to be at least as likely as not that the nephrectomy was a direct result of the original shrapnel would and associated surgery."  Although Dr. K. provided his medical statements several decades after he performed the Veteran's 1983 left nephrectomy, the Board has no reason to doubt the credibility of Dr. K.'s statements beyond the passage of time since he last treated the Veteran.  It is possible for a medical provider to recall the unusual details surrounding a surgery he performed 25 years ago. 

The Board also finds it pertinent that more recent 2005 VA diagnostic imagining reports reveal that the Veteran still has postsurgical changes and shrapnel metal in the left renal fossa and the lower right psoas muscle, which come within close proximity to the anatomical location where is left kidney would have been.  The location of the shrapnel metal suggests possible involvement of the left kidney.  Moreover, there is no evidence of record showing that the Veteran suffered any post-service shrapnel injury. 

Based on the foregoing, the Board finds that the weight of evidence supports the Veteran's assertion that his residuals of left nephrectomy are associated with inservice shrapnel fragment wound and exploratory laparotomy.  Weight given to the 2008 VA examiner's conclusion regarding the etiology of the Veteran's left kidney problems which ultimately led to the left nephrectomy is reduced by the Veteran's revised assertions regarding his understanding of medical history.  In addition, the statements from the Veteran's two treating medical providers show that the Veteran's left nephrectomy was etiologically related to his inservice shrapnel fragment wound.  

After careful review of the record, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection is warranted for the residuals of a left nephrectomy associated with inservice shrapnel fragment wound and exploratory laparotomy.  38 C.F.R. § 3.303. 


ORDER

Service connection for residuals of left nephrectomy is granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


